Citation Nr: 1112234	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-46 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran had active service from February 1967 to October 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), denying service connection for hearing loss.

In August 2010, the Veteran before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss related to significant combat-type noise in service in Vietnam.  He has a significant history in-country in Vietnam (November 1967 to August 1970), and contends that noise exposure in service included radio communication noise, small weapons fire, mortars, rocket attacks, and close proximity explosions.  He reportedly worked as an accountant after service, and avers that, although he used a weapon in target practice and hunting after service, he did so using hearing protection, in contrast to his exposures in service which were reportedly without hearing protection.  

The Veteran was afforded a VA examination for compensation purposes in October 2009 addressing his claimed tinnitus (for which he is now service connected and evaluated as 10 percent disablrd) and bilateral hearing loss.  The examiner opined that the Veteran's current bilateral hearing loss is unrelated to his service in Vietnam.  However, this opinion was based on a history reportedly related by the Veteran of having hearing loss that was present in the past 15 years, with hearing loss more pronounced in the past two to three years. 

However, the Veteran has since contended, in a written statement attached to his VA Form 9 submitted in November 2009, that this was an inaccurate history relied upon by the VA examiner and that, in fact, he had told the examiner that he "realized his hearing had deteriorated at separation from active duty when compared to entry to active duty."  Thus, in effect, the Veteran now contends that the VA examiner in October 2009 did not hear him correctly or otherwise misunderstood him, and that the examiner thereby relied on an inaccurate history of his hearing loss symptoms.  

Based on the above, the Board believes that a remand is in order to obtain an addendum opinion from the October 2009 VA examiner informed by a clarifying statement by the Veteran as to his history of symptoms of hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide a clear history of his hearing loss, including when he first noticed symptoms of hearing loss, their severity at that time and since that time, whether it was been continuous or intermittent or of varying severity from that time of symptomatic onset to the present, and any other details which he deems relevant. 

a.  Inform the Veteran that his reply will be used to assist the VA examiner in providing an addendum opinion as to whether the Veteran's hearing loss began in service or was related to service and to correct (if indicated) the examiner's opinion, because that opinion was based on an understanding that the Veteran first noticed his hearing loss beginning about 15 years prior to the October 2009 examination.

b.  Also ask the Veteran whether he has received any treatment or examination for hearing loss disability since the October 2009 VA examination.  If he replies in the affirmative, obtain the pertinent records.

2.  Thereafter, obtain from the VA examiner who conducted the October 2009 VA hearing loss examination an addendum opinion informed by any statement or records obtained pursuant to this remand, as well as informed by the balance of the evidence of record.  The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner in connection with the addendum opinion.  The examiner should address the following:

a.  The examiner should specifically note that the Veteran has provided a statement regarding onset of perceived or symptomatic hearing loss different from the one that is reflected in the October 2009 examination report and that was relied upon by the examiner.  Specifically, while the examiner reported on the examination report that the Veteran had experienced the onset of hearing loss "in the last 15 years," the Veteran later reported in a statement accompanying a VA Form 9 submitted in November 2009 that the "15-year" report was in error and that, in fact, he "realized his hearing had deteriorated at separation from active duty when compared to entry to active duty."  The examiner should also note any clarifying statement received from the Veteran about his history of hearing loss in response to the Board's remand request for such a statement.  

b.  The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or submitted statements or based on the Veteran's assertions upon examination, in combination with examination findings.  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of his claimed mental disorder.  

c.  The examiner should then provide a new opinion responsive to the following question:  is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's bilateral hearing loss was first manifested in service, pre-existed and was aggravated (permanently increased in severity) during service, or is otherwise causally related to service, OR, in the alternative, is any such relationship between service and current hearing loss unlikely (i.e., less than a 50-50 probability)?


d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why that is so.

3.  If the requested opinion  cannot be obtained from the October 2009 VA examiner, then a new VA hearing loss examination for compensation purposes must be obtained, with appropriate etiology opinions regarding the Veteran's claimed bilateral hearing loss provided, as styled above in remand instructions 3. a. through 3. e.   

4.  Thereafter, readjudicate the remanded claim de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his authorized representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

